Title: From George Washington to Christopher Gist, 31 December 1755
From: Washington, George
To: Gist, Christopher



[Winchester, 31 December 1755]
To Captain Christopher Gist. of a Company of Scouts.

You are hereby ordered to proceed to those public Places where you have the greatest probability of success; and continue Recruiting until the first day of March; at which time it is expected you will repair to this place.
You are, with some trusty person, to send your Recruits here, so soon as you raise a squad of five or ten men; and the person with whom you entrust them, is to take a receipt from the Officer, who will be appointed here to receive them, for the number delivered, specifying their names, &c.
You are to enlist no Servants nor Apprentices; nor are you to discharge any man after he is duly enlisted, upon any pretence whatsoever: neither are you invested with power to impress Horses, &c. as had been practised hitherto, without leave. In all other respects, you are to govern yourself strictly by your General Instructions.

You may dispose of your Subalterns as seems best to you, for the Service; giving them the same Orders you receive. Given &c. at Winchester December 31st 1755.
